On rehearing: In its petition for rehearing, appellant has for the first time presented argument in support of his questioned standing to contest the licensing provisions of the act. He maintains that standing to attack the Federal constitutionality of a statute is necessarily a Federal question (Baker v. Carr, 369 U.S. 186, 7 L. ed. 2d 663,) and cites cases decided in the United States Supreme Court for the proposition that where a statute is invalid on its face and a defendant is prosecuted thereunder, he need not have previously applied for a license to engage in the particular conduct as a condition precedent to constitutional inquiry. (Smith v. Cahoon, 283 U.S. 553, 562, 75 L. ed. 1264; Lovell v. City of Griffin, 303 U.S. 444, 82 L. ed. 949; City of Chicago & Atchison, T. &S. F. R.R. Co. 357 U.S. 77, 2 L. ed. 2d 1174). However, those cases held the statutes questioned therein entirely void as applied to the respective contestants. Here, the statute is not invalid on its face, and we have held the requirement of application forms as set forth in the statute valid as applied to appellant. Under such circumstances, it remains to be determined whether, after appellant has applied for a license employing the requisite forms, further constitutional inquiry is necessary. We accordingly adhere to our original opinion.